BILLINGS, District Judge.
Tbe libelant was employed as a deck band. On tbe day after bis employment be was directed to paint .tbe smokestack. He misunderstood tbe directions that were *721given him; used improper appliances, put a ladder weighing in the vicinity of 81 pounds against the smokestack, broke it ofí, and he and it fell down, whereby the libelant was seriously injured. There can be no doubt of the serious and permanent injury of the libel-ant, but I think that his own ignorance of methods on board of a boat is so evident that he cannot recover damages. The question is whether he ought not to be allowed what must have been his expense during his attempt at cure. He was injured when on board, and while in the employ of the ship. True, his own ignorance of the methods of the boat contributed to the injury. After all, I do not think that that constitutes a fault of such character as ought to debar him from recovering his expenses while he was disabled. The testimony show's that he was in the St. Louis hospital two weeks, and in’ the hospital at New Orleans two months and a half, making in all three months. He has not been well since, and, from his testimony, has earned only $10. It seems to me, under all the circumstances, lie ought to be allow-ed an amount which would be equal to the amount of his wages during the three months as his expense in being cured so far as a cure in Ms case is possible. His wages were probably $.“>0 a month. Let there be judgment in his favor, therefore, for the sum of $90 as the expense which the ship ought to contribute in the effort to cure the libelant.
As to the costs, the testimony has been most voluminous,_ and I am by no means certain if the libelant had demanded in his libel simply what the court thinks he is entitled to, it would not have been at once conceded by the vessel, and the great expense of the voluminous testimony saved. I think, therefore, that the costs should be divided.